Citation Nr: 1206372	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  11-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Service connection for periampullary adenoma (claimed as bile duct tumors), status post resection of the colon, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including service in the Republic of Vietnam.  The Board notes that service personnel records confirming such service list the Veteran under a different name (albeit the same name included in his DD Form 214); however, his Social Security number is the same, and the RO acknowledged these records as being his in an April 2011 Supplemental Statement of the Case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appeared for a Travel Board hearing at the RO in August 2011.


FINDING OF FACT

There is no causal relationship between the claimed periampullary adenoma (claimed as bile duct tumors), status post resection of the colon, and service; the disability in question is not one for which VA has found a positive association with exposure to herbicides.


CONCLUSION OF LAW

Periampullary adenoma (claimed as bile duct tumors), status post resection of the colon, was not incurred in or aggravated in service and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a notice letter fully compliant with 38 C.F.R. § 3.159(b) and Dingess/Hartman was furnished to the Veteran in July 2009.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has made sufficient efforts to obtain all available medical documentation.  As to service treatment records, multiple correspondences with the National Personnel Records Center (NPRC), most recently in November 2009, did not result in available records, and the RO made a formal finding of unavailability in February 2010.  The RO, however, also notified the Veteran that he could submit service treatment records, and, in April 2011, the RO received photocopies of records that the Veteran's representative had requested from the NPRC.  These records have been added to the claims file and were considered by the RO in the April 2011 Supplemental Statement of the Case.

The claims file also contains private medical records dated from 1995 onwards.  During the August 2011 hearing, the Veteran referenced earlier treatment.  However, he indicated that the earlier treatment providers were either deceased or had no available records upon request.  The Board thus finds no basis for additional development efforts to obtain relevant treatment records.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no duty to assist when the claimant acknowledges the unavailability of records); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek to obtain that which does not exist).

Also, during the hearing, the Veteran stated that his spouse could make a statement on his behalf and that his daughter (a nurse) "might be able to help a little bit more."  Since that hearing, however, he has provided no corresponding statements from either individual.

Finally, the Board observes that the Veteran has not been afforded a VA examination in conjunction with this claim.  As noted below, however, there exists no medical evidence suggesting or linking the claimed disability, first shown decades after service, to service.  VA must consider lay evidence but "may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that an examination is not "necessary" under 38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).

That having been noted, 38 C.F.R. § 3.309(e) does not list any malignant tumors (cancers) of the gastrointestinal system.  In view of this, the VA regulations concerning diseases presumptively related to herbicide exposure are not further applicable in this case.  The case will, however, be considered on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the Board has reviewed the Veteran's available service treatment records but observes that they are entirely negative for any complaints of, or treatment for, gastrointestinal symptoms.  No such findings were included in an October 1967 separation examination report.  The Board does observe that there is no corresponding Report of Medical History from that date.  

The earliest treatment reports concerning gastrointestinal symptoms date from 1995.  In an April 1995 letter, Romano Delcore, M.D., noted that the Veteran had a history of an elective cholecystectomy in 1985 and more recently had increased symptoms of abdominal discomfort in the epigastrum and right upper quadrant.  He underwent surgery in the same month for a periampullary adenoma.  In December 1995, he underwent lower anterior resection with primary anastomosis and rigid proctosigmoidoscopy for a dysplastic villous adenoma of the rectum.  The records of such treatment, as well as subsequent treatment records, are entirely negative for any opinion or other commentary suggesting an onset of gastrointestinal problems prior to 1985, let alone as far back as service.

The Board has thus considered the Veteran's lay testimony.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge, such as diagnosis or etiology.  See 38 C.F.R. 
§ 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

During the August 2011 hearing, the Veteran cited to ingesting "military water buffalo" water and having episodes of diarrhea and vomiting during service, although he did not suggest that these episodes were chronic in nature or present at the time of separation.  He also described gastrointestinal problems that became manifest within six months after service.  By this testimony, the Board does not find that the Veteran has asserted continuous symptoms dating back to service.  Even if gastrointestinal symptoms were present in the six months subsequent to service, the Veteran lacks the medical training, expertise, or credentials to competently ascertain whether such symptoms constituted one of the disorders listed in 38 C.F.R. § 3.309(a), such as a malignant tumor or a peptic ulcer or other disorder.  Notably, a proper diagnosis of such an ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology.  Id.  There has been no such medical documentation within the first year following service in the present case.

The Board finds no basis to question the credibility of the Veteran in this case.  However, given the nature of the chronic disabilities asserted here, involving internal organs, the Board finds that his lay evidence simply does not constitute the type of competent evidence that would support this claim or would warrant the scheduling of a VA examination to resolve the question of etiology.  See 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.114 (addressing digestive system disorders).

The Veteran has also submitted a series of treatise articles in support of his claim, all received in August 2009.  These articles do not address the underlying matter of whether the disability in question is etiologically related to Agent Orange, and they certainly do not contain any information as to the Veteran's own medical history.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  Though the articles add some substance to the Veteran's theory of causation regarding service connection, none of the articles addresses the Veteran's case specifically.  The medical evidence does not tend to suggest or link his disability to service.  Accordingly, the articles are of very low probative value.

The Veteran has also submitted several photographs, reportedly from his service in Vietnam, in conjunction with this claim.  As noted above, however, his service in Vietnam has separately been established by service department records.  These photographs are thus ultimately not supportive of his claim.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for periampullary adenoma (claimed as bile duct tumors), status post resection if the colon, to include as due to herbicide exposure in Vietnam, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for periampullary adenoma (claimed as bile duct tumors), status post resection of the colon, to include as due to herbicide exposure in Vietnam, is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


